971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Burton D. LINNE, et al., Appellantsv.James T. RIDEOUTTE, et al.
No. 91-5338.
United States Court of Appeals, District of Columbia Circuit.
June 9, 1992.Rehearing and Rehearing En BancDenied Sept. 16, 1992.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the opposition thereto and the reply, it is


2
ORDERED that the motion for summary affirmance be granted.   The district court correctly determined that appellants' claims for damages are barred by the absolute immunity enjoyed by prosecutors and witnesses.   See Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976) (prosecutorial immunity);   Gray v. Bell, 712 F.2d 490, 498-506 (D.C.Cir.1983), cert. denied, 465 U.S. 1100 (1984) (same);   Briscoe v. LaHue, 460 U.S. 325 (1983) (witness immunity);   Briggs v. Goodwin, 712 F.2d 1444, 1448-49 (D.C.Cir.1983), cert. denied, 464 U.S. 1040 (1984) (same).   Appellants' allegations of conspiracy do not defeat this immunity.   See Martin v. Malhoyt, 830 F.2d 237, 258 n. 57 (D.C.Cir.1987).   Further, we reject appellants' unsupported assertion that Congress, in enacting 18 U.S.C. § 1964, intended to abrogate existing immunities protecting government officials and witnesses from civil damage claims.   Cf. Thillens, Inc. v. Community Currency Exch.  Ass'n of Illinois, Inc., 729 F.2d 1128, 1130-31 (7th Cir.)  (civil RICO claims against state legislators barred by absolute immunity), cert. dismissed, 469 U.S. 976 (1984).   Finally, the district court properly exercised its discretion,  see ACLU Found. of Southern California v. Barr, 952 F.2d 457, 466 (D.C.Cir.1991), to deny relief pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.   The proper vehicles for appellants' challenge to the truthfulness of the government's evidence supporting their convictions are direct appeal and collateral review of those convictions.


3
The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.